 Case18-16779-elf
Case  18-16779-elf Doc
                    Doc4230-1   Filed
                            Filed     09/03/20
                                  09/29/20      Entered
                                             Entered       09/03/20
                                                       09/29/20     16:26:21
                                                                14:23:54      Desc
                                                                           Desc Main
                          Proposed  Order Page
                             Document        Page
                                               1 of1 1of 1



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION

In re                                            :          Case No.: 18-16779-ELF
                                                 :
CRAIG R. FULTON                                  :          Chapter: 13
           Debtor                                :
AMERICAN CREDIT ACCEPTANCE, LLC                  :
           Movant                                :
Vs.                                              :          Motion for Relief from Stay
                                                 :
CRAIG R. FULTON                                  :
           RESPONDENT                            :

              ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

                       29th day of September, 2020, based upon the Motion for Relief from
        AND NOW, this ______

Automatic Stay (“Motion”) filed by American Credit Acceptance, LLC (“ACA”), and after

providing an opportunity for a response, it is hereby:

        ORDERED that:

        (a)    the Motion is granted;

        (b)     the automatic stay in 11 U.S.C. § 362(a) is MODIFIED with respect to ACA and
                its
Collateral (as defined in the Motion), and ACA may enforce its rights against the Collateral (as

defined in the Motion) as permitted by applicable nonbankruptcy law; and

        (c)    the 14-day stay provision provided by Fed. R. Bankr. P. 4001(a)(3) shall not apply.




                                            ______________________________________
                                             ERIC L. FRANK
                                             U.S. BANKRUPTCY JUDGE
